DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2021 has been entered.

Response to Amendment
Claims 1 and 8 have been amended. Claims 17 and 18 have been newly added. Claims 1-8 and 10-18 are pending and considered in the present Office action.

The 103 rejections are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 6 (or the others salts in the proviso), such as LiSCN, LiB(C6H5)4, see e.g., col. 5 lines 41-47.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant requires the proviso of claim 1, but then also claims LiPF6 when x is 0 and y is 1 in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8, 10-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jow et al. (US 7,524,579), in view of Schmidt et al. (US 2004/0209124), Yoshimura (JP2000243437), and Simon et al. (US 5,626,981), hereinafter Jow, Schmidt, Yoshimura, and Simon. Jow, Schmidt and Simon are of record.
Regarding Claims 1, 7, 11-13, and 15-16, Jow teaches a lithium ion battery comprising an anode (or a negative electrode) having an anode active material comprising a carbon capable of reversibly occluding and releasing lithium ions (i.e., coke, graphite, etc.); cathode (or a positive electrode) having a cathode active material comprising a material capable of occluding and releasing lithium ions selected from lithium ion intercalating transition metal oxides with a layer structure, and lithiated transition metal oxides of a spinal structure (i.e., LiNiO2, LiMn2O4, LiCoO2); and an electrolyte composition, see e.g., col. 3 line 62, col. 4 line 61 – col. 5 line 17.
Jow teaches the electrolyte composition comprises: 
(i) at least one aprotic organic solvent wherein the at least one aprotic organic solvent is selected from (a) cyclic and noncyclic organic carbonates, which may be halogenated, (b) di-C1-C10-alkyl ethers, which may be partly halogenated, (c) di-C1-C4-alkyl-C2-C6-alkylene ethers and polyethers, which may be partly halogenated, (d) 
 (ii) at least one conducting salt different from a compound of formula (I), e.g., LiSCN, LiB(C4H5)4), etc., see e.g., col. 5 lines 41-47, such that the at least one conducting salt does not comprise LiPF6, LiBF4 LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3; and 
(iv) at least one further additive, i.e., vinylene carbonate, lithium difluoro (oxalate) borate.
Regarding Claims 1-6 and 8, Jow teaches a borate compound, i.e., LiB(C2O4)2, as an additive (col. 5 lines 47-59), but does not teach a borate having the formula (I), pictured below, or that the at least one conducting salt in the electrolyte composition is selected from Li[F6-xP(CyF2y+1)x, where x is 0-6 and y is 1-20. 

    PNG
    media_image1.png
    186
    232
    media_image1.png
    Greyscale

Specifically relevant to claims 1 and 2, Jow does not teach a lithium borate salt of formula (I), pictured above, wherein R4 is different from each R1, R2, R3 , and wherein R1, R2, R3, and R4 are selected independently from C1-C10 (or C1-C6) alkyl. 
Specifically relevant to claims 1 and 3, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3 , and R1, R2, and R3 are optionally fluorinated C1-C6 alkyl and R4 is selected from C1-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Specifically relevant to claims 1 and 4, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3 , and wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Specifically relevant to claims 1 and 5, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3 , and wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C4 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Specifically relevant to claim 6, Jow does not teach the lithium borate salt of formula (I) is lithium 2,2,2-trifluoroethyl trimethyl borate or lithium trifluoroethyl trimethyl borate.
However, Schmidt is concerned with electrolytes for electrochemical cells which provide high thermal stability in addition to good ionic conductivity, see e.g., para. [0011]. Schmidt discloses borates of the following formula:

    PNG
    media_image2.png
    44
    331
    media_image2.png
    Greyscale
,
1-R4 are identical or different alkyl groups from 1-8 carbons, see e.g., para.[0013]-[0035]. The at least one conducting salts of Schmidt are similar to those disclosed by Jow and additionally includes, e.g., Li[FxP(CnF2n+1)6-x. It would be obvious to one having ordinary skill in the art for Jow to include the borates having the formula (I) suggested by Schmidt (and conducting salt) to achieve high thermal stability and good ionic conductivity. The modification of Jow with Schmidt suggests R4 is different from each R1, R2, R3, and wherein R1, R2, R3, and R4 are selected independently from C1-C10 (or C1-C6, or C2-C6, or C2-C4) alkyl. The modification does not suggest the alkyl is optionally fluorinated. However, Yashimura is concerned with lithium alkoxy borate solutes in non-aqueous electrolytes of non-aqueous electrolyte batteries at high temperatures, see e.g., paras. [0001], and [0006]-[0008]. Yashimura discloses the hydrogen of the alkoxy group is advantageously substituted with fluorine because this solute is less likely to be reduced and the reaction of the solute with the electrode is suppressed, see e.g., para. [0010]. It would be obvious to one having ordinary skill in the art to substitute the hydrogen atoms in the alkyl groups of Jow as modified by Schmidt to suppress the reaction of the salt with the electrode, as suggested by Yashimura. In view of the foregoing, the modification of Jow with Schmidt and Yahimura suggests lithium 2,2,2-trifluoroethyl trimethyl borate or lithium trifluoroethyl trimethyl borate because the R groups on the borate are the same or different C1-C8 alkyls that are optionally fluorinated.
Regarding Claims 1 and 10, the weight percent of each component in the electrolyte composition is calculated as follows. The tables of Jow show exemplary electrolyte compositions. For example, Table 1 teaches one electrolyte composition 4, 0.05 mol of a lithium borate salt (LiBOB), and a PC:EC:EMC solvent. Jow teaches borates in proportions of about 0.5% to 5% with other conductive salts (e.g., LiBF4). The solvent in the electrolyte (i.e., PC:EC:EMC) of Jow may use a single solvent instead of a mixture (e.g., propylene carbonate (PC) alone as shown in electrolyte D, col. 7 line 4 of Jow). For simplicity, the calculation for weight percent utilizes a single solvent, i.e., PC. Jow teaches the concentration (molarity, M) of the salts in the electrolyte is between 0.3 mol/L to 1.5 mol/L, see e.g., col. 4 lines 16-18; thus, the volume of the solvent (i.e., PC:EC:EMC) in this example may be 1 liter to give a concentration of salt (LiBF4 and LiBOB) as 1 mol salt (i.e., 0.95 + 0.05) /L PC:EC:EMC; or, when only a single solvent is used, the volume of the solvent may be 1 L PC for the total moles of salt. As noted earlier, Jow teaches the inclusion of VC, but does not teach the amount of vinylene carbonate. However, Simon teaches small amounts of vinylene carbonate, or derivatives of vinylene carbonates, can effectively suppress propylene carbonate decomposition and improve the performance of the lithium ion cell, see e.g., examples col. 3-5, where it was observed that the addition of VC resulted in substantially larger capacity, and Jow col. 2 lines 40-44. Simon teaches VC is included in the electrolyte between 0.01 wt % to 10 wt. % of the solvent, see e.g., col. 2 lines 64-65. Thus, it would be obvious to one having ordinary skill in the art to include VC in the electrolyte composition of Jow in the amount disclosed by Simon to suppress propylene carbonate (PC) decomposition and improve the performance of the lithium ion cell.

Mass of each component in the electrolyte composition:
                
                    
                        
                            0.95
                             
                            m
                            o
                            l
                             
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    *
                     
                    
                        
                            93.746
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                    
                    =
                    89.0587
                     
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    0.05
                     
                    m
                    o
                    l
                     
                    L
                    i
                    B
                    O
                    B
                    *
                     
                    
                        
                            193.79
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                    
                    =
                    9.6895
                     
                    g
                     
                    L
                    i
                    B
                    O
                    B
                
            
                
                    1
                    L
                     
                    P
                    C
                    *
                     
                    
                        
                            1.200
                             
                            g
                             
                            P
                            C
                        
                        
                            m
                            L
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            L
                        
                        
                            1
                            L
                        
                    
                     
                    =
                    1200
                     
                    g
                     
                    P
                    C
                
            

Mass of VC must satisfy Simon (i.e., 0.01 wt. % to 10 wt. %):
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1200
                             
                            g
                             
                            P
                            C
                            +
                            12
                            g
                             
                            V
                            C
                        
                    
                    *
                    100
                    =
                    1
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                     
                    i
                    n
                     
                    t
                    h
                    e
                     
                    s
                    o
                    l
                    v
                    e
                    n
                    t
                     
                    m
                    i
                    x
                    t
                    u
                    r
                    e
                
            

Total mass of the electrolyte composition:
                
                    89.1
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    +
                    9.7
                    g
                     
                    L
                    i
                    B
                    O
                    B
                    +
                    1200
                    g
                     
                    P
                    C
                    +
                    12
                    g
                     
                    V
                    C
                    =
                    1310.8
                     
                    g
                     
                    t
                    o
                    t
                    a
                    l
                     
                    m
                    a
                    s
                    s
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    l
                    y
                    t
                    e
                     
                    c
                    o
                    m
                    p
                    o
                    s
                    i
                    t
                    i
                    o
                    n
                
            

Mass weight percent of each component:
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.92
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                
            
                
                    
                        
                            1200
                             
                            g
                             
                            P
                            C
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    91.5
                     
                    w
                    t
                     
                    %
                     
                    P
                    C
                
            
                
                    
                        
                            89.1
                             
                            g
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    6.8
                     
                    w
                    t
                     
                    %
                     
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            9.7
                             
                            g
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.74
                     
                    w
                    t
                     
                    %
                     
                     
                    L
                    i
                    B
                    O
                    B
                
            

As evident from the above calculations, the borate of Jow (LiBOB) is present in the electrolyte from 0.01 wt% to 2.0 wt%, i.e., 0.74 wt%. This same calculation can be done 3)4. Thus, the above calculations using the new borate (LiB(OCH3)4, MW = 141.88g/mol) give a borate present in the electrolyte composition in an amount of about 0.54 wt % (0.05 mol x 141.88g/mol = 7.094 g; 89.05 g + 7.094 g + 1200 g + 12 g = 1308.1 g; 7.094 g/1308.1 g x 100% = 0.54 wt %). The mass weight percent of each component of Jow, as modified by Schmidt and Simon, falls in the range claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A. The features of claims 1 and 10, as claimed, are satisfied by the modification of Jow with Simon and Heider and are obvious for the reasons discussed above.
Regarding Claims 1, 17 and 18, the recitation “wherein the composition is liquid at working conditions” is a property and/or function; similarly, claims 17 and 18 include properties of the battery, i.e., first cycle efficiency, and capacity retention after 20 cycles at room temperature. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I., and II. In this case, the prior art teaches all of the claimed structure recited in the claims. Since the structure in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jow, Schmidt, Yoshimura, and Simon in view of Paik et al. (US 2011/0143204), hereinafter Paik.
Regarding Claim 14, Jow does not teach a tin or silicon comprising anode active material. Paik teaches active materials suitable for anodes in lithium ion batteries include carbon (as taught by Jow), as well as tin alloys and silicon alloys; thus, Paik teaches an anode active material comprising silicon or tin, see e.g., para. [0054]. Paik has recognized equivalence between the carbon material of Jow and the silicon or tin alloy for the same purpose (i.e., active material of the anode). As such, Paik provides strong evidence of obviousness in substituting one for the other in a lithium ion battery environment as an anode material. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980), see MPEP 2144.06, II. In view of the prior art and the MPEP, it would be obvious to one having ordinary skill in the art to substitute the carbon anode of Jow with the tin alloy or silicon alloy of Paik. Moreover, Paik teaches silicon and tin alloys may be selected as the anode material to influence the resulting voltage of the battery, see e.g., para. [0054]. It would be obvious to one having ordinary skill in the art to utilize an anode active material comprising silicon or tin in the battery of Jow to influence the resulting voltage of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729